Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/20 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a structure comprising a gate stack, substrate and spacers along the sides of the stack, (Chen et al., 2020/0135880; Hsieh et al., 10,510,867; Kim, 2010/0213530), it fails to teach either collectively or alone, wherein a spacer disposed on a sidewall of the gate stack and having a second height greater than the first height; a first etch stop layer disposed on a sidewall of the gate spacer and having a third height greater than the second height.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-20 are allowed.
Claim #1 
A spacer disposed on a sidewall of the gate stack and having a second height greater than the first height; a first etch stop layer disposed on a sidewall of the gate spacer and having a third height greater than the second height.
Claim #8
Etching back the gate stack to a first height, resulting in a trench; etching the gate spacer to a second height greater than the first height; depositing a first dielectric layer in the trench; recessing the first dielectric layer; removing a portion of the etch stop layer above the first dielectric layer such that the etch stop layer has a third height greater than the second height.
Claim #17
A first dielectric layer disposed on the gate stack and contacting the gate spacer and the etch stop layer, the first dielectric layer having a T-shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
07/26/2021
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816